COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Ricky Berry v. The State of Texas

Appellate case number:   01-12-01176-CR

Trial court case number: 1310202

Trial court:             182nd District Court of Harris County

       Appellant=s court-appointed counsel, Terrence Gaiser, filed a brief concluding that the
above-referenced appeal is frivolous. However, counsel has not filed the required motion to
withdraw as counsel, in accordance with the requirements of Anders v. California, 386 U.S. 738,
744, 87 S. Ct. 1396, 1400 (1967). Counsel “is required to file a motion to withdraw at the same
time that he files an Anders brief.” In re Schulman, 252 S.W.3d 403, 406, 408 (Tex. Crim. App.
2008) (stating that Anders brief “accompanies the motion to withdraw as an assurance to the
appellate court that the attorney has indeed made a thorough and conscientious examination of
the record, has provided the appellate court with the appropriate facts of the case and its
procedural history, and has pointed out any potentially plausible points of error”).

        We order Terrence Gaiser to file the required motion to withdraw, in accordance with
Anders and Schulman, no later than 10 days from the date of this order. See Anders, 386 U.S.
at 744, 87 S. Ct. at 1400; In re Schulman, 252 S.W.3d at 406.

       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually  Acting for the Court


Date: June 13, 2013